

Exhibit 10.6.3




SUNOCO LOGISTICS PARTNERS, L.P.
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN


Time-Vested Restricted Unit Agreement


This Restricted Unit Agreement (the "Agreement"), is entered into on the date of
acceptance by the Participant and is made by and between Sunoco Logistics
Partners, L.P. (the "Partnership") and the Participant.


Recitals:


WHEREAS, Sunoco Partners LLC (the "Company") maintains the Sunoco Partners LLC
Long-Term Incentive Plan, as amended and restated from time to time (the "Plan")
which Plan is administered by the Compensation Committee (the "Committee") of
the Board of Directors of the Company the general partner of the Partnership;
and


WHEREAS, the Committee has determined to make an award to the Participant of
Restricted Units, representing the right to receive, following vesting of and
upon settlement of the Restricted Units, common units representing limited
partnership interests in the Partnership subject to a risk of forfeiture
pursuant to the terms and conditions of the Plan; and


WHEREAS, the Participant has determined to accept such award;


NOW, THEREFORE, the Partnership and the Participant, each intending to be
legally bound hereby, agree as follows:




ARTICLE I:
Award of Restricted Units


1.1 Award. Subject to the terms and conditions of the Plan and this Agreement,
the Partnership hereby grants the Participant an award of Restricted Units (the
"Restricted Units") as specified within the Participant’s RSU account within SG
Vestia (the Company's online equity award tracking system) (the "Award") to vest
as follows:


Vesting Schedule:
60% on the third December 5th following the date of the award
40% on the fifth December 5th following the date of the award


This Award includes tandem Distribution Equivalent Rights ("DERs"), which
entitle the Participant to receive with respect to each Restricted Unit, so long
as the underlying Restricted Unit has not either vested or been forfeited, an
amount in cash equal to the distributions per common unit made by the
Partnership on its outstanding common units with such payment being made
promptly following each such distribution made by the Partnership.


1.2 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of this
Agreement and the Plan, the provisions in the Plan shall govern and prevail.
This Agreement is subject in all respects to the terms and conditions of the
Plan, as the same may have been amended from time to time in accordance with its
terms; provided, however, that no such amendment shall deprive the Participant,
without such Participant’s consent, of any rights earned or otherwise due to
Participant hereunder. Capitalized terms and phrases used in this Agreement but
not otherwise defined herein, shall have the respective meanings ascribed to
them in the Plan.


1.3 Vesting/Payments. Except as otherwise provided herein, this Award is subject
to vesting over five (5) years, with 60% of this Award to vest on the third
December 5th following the date of the Award, and the remaining 40% to vest on
the fifth December 5th following the date of the Award subject to the
Participant’s continued employment with the Partnership or one of affiliates on
each applicable vesting date.


(a)Settlement of Vested Restricted Units. Upon the vesting of a Restricted Unit,
as soon as practicable thereafter, the Company or the Partnership shall deliver
or cause to be delivered to the Participant one common unit for each vested
Restricted Unit, subject to withholding of units to cover applicable
governmental withholdings described in 1.3(c).



--------------------------------------------------------------------------------






(b)Payment of DERs. The Participant is entitled to receive from the Partnership,
with respect to each Restricted Unit that has not either vested or been
forfeited, DERs equal to the distributions per common unit made by the
Partnership on its outstanding common units, in each case promptly following
each such distribution made by the Partnership. Upon the forfeiture or vesting
of the underlying Restricted Unit, the associated DER will automatically expire
and no further payments shall be made with respect to such DER, except with
respect to amounts not yet paid with respect to distributions on Units made
prior to the date of such forfeiture or vesting.


(c)Tax Withholding. All vestings of Restricted Units and payments with respect
to DERs under this Agreement are subject to withholding of applicable
governmental withholdings as determined by the Company. Prior to vesting of
Restricted Units or payment with respect to DERs, the Participant must satisfy
applicable governmental withholding due with respect to such vesting or payment.
(i) Payment in Units. Participant may elect to satisfy withholding obligations
associated with the vesting of Restricted Units in cash or by surrendering a
number of Restricted Units sufficient to satisfy such withholding obligations.
The fair market value of a Restricted Unit is determined by the arithmetic
average of the closing prices for the ten trading days immediately prior to the
applicable date of vesting of the Restricted Unit.
(ii) Payment in Cash. Cash payments of DERs, shall be made net of any applicable
governmental withholdings .


1.4 Change of Control. Notwithstanding Section 1.3 of this Agreement, in the
event of a Change of Control, as that term is defined in the Plan, occurring
prior to the date all outstanding Restricted Units granted hereunder have vested
in accordance with Section 1.3 above, all then-outstanding unvested Restricted
Units granted pursuant to this Agreement shall become immediately vested and
nonforfeitable and the Company or the Partnership shall deliver the Units (or
the amount of cash equal to the fair market value of such common units as of the
date of such event) to the Participant as soon as practicable thereafter, but in
no events later than March 15 of the calendar year following the calendar year
in which the Change of Control occurs.


1.5 Termination of Employment.


(a) Death or Permanent Disability. No portion of this Award shall be forfeited
as a result of the occurrence, prior to the end of the Restricted Period, of the
Participant’s death, or Disability. Instead, in the event of the Participant’s
death or Disability, this Award shall become immediately vested and
nonforfeitable and the Company or the Partnership shall deliver the Units to the
Participant or the Participant’s estate, as applicable, as soon as practicable
thereafter.
(b) Qualified Retirement. Participants who have at least ten years of service
and leave the Company, or one of its affiliates, voluntarily due to retirement
will be eligible for the accelerated vesting of this Award per the following
schedule:
•
Participants ages 65-68 are eligible for the accelerated vesting of 40% of the
Award.

•
Participants over the age of 68 are eligible for the accelerated vesting of 50%
of the Award.

(c) Termination due other than to Death, Disability or Qualified Retirement. The
Award granted hereunder is for the express purpose of retaining the services and
engagement of the Participant for the full time of the Restricted Period. Except
as otherwise provided in the Plan or in Section 1.5(a) and (b) of this
Agreement, the unvested portion of this Award shall be automatically forfeited
for no consideration as a result of the termination of the Participant’s
employment with the Partnership or its subsidiary of affiliate by reason of
retirement prior to the end of the Restricted Period, and Participant shall not
have any further rights with respect to any such forfeited Restricted Units.
(d) Leaves of Absence. The Committee shall determine whether any leave of
absence constitutes a termination of employment within the meaning of the Plan
and the impact of such leave of absence on awards made to Participant under the
Plan.




ARTICLE II
General Provisions


2.1 Successors and Assignability. This Agreement shall be binding upon, and
inure to the benefit of, the Company, Partnership and its and their successors
and assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company’s
assets and business. Unless otherwise provided by the Committee: (a) no part of
this Award shall be assignable or transferable by the Participant, except by
will or the laws of descent and distribution; and (b) during the Participant’s
life, this Award shall be payable only to Participant, or Participant’s guardian
or legal representative. In the event of the Participant’s death, payment, to
the extent permitted by this Agreement and the Plan, shall be made to the
Participant’s estate.

2

--------------------------------------------------------------------------------






2.2 Rights as a Limited Partner. Until Units have been validly issued (as fully
paid Units representing limited partnership interests in the Partnership) in
settlement of vested Restricted Units to the Participant or any other person,
neither Participant nor such other person shall be entitled to any privileges of
Unit ownership, (including, without limitation, any voting rights or any right
to distributions paid with respect to the Units underlying the Restricted
Units), or otherwise have any rights as a limited partner, by reason of the
Award.


2.3 Amendment. This Agreement shall not be amended or modified except by an
instrument in writing executed by both parties hereto.


2.4 Captions. The captions at the beginning of each of the numbered Sections and
Articles herein are for reference purposes only and will have no legal force or
effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.


2.5 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
INSTRUMENT SHALL BE GOVERNED EXCLUSIVELY BY, AND DETERMINED IN ACCORDANCE WITH,
THE LAWS of the State of Delaware (WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PRE-EMPTED BY FEDERAL LAW, WHICH SHALL
GOVERN.


2.6 Notices. Communications shall be addressed and directed to the parties, as
follows, or to such other address or recipient for a party as may be hereafter
notified by such party hereunder:


(a) if to the Partnership:    Sunoco Logistics Partners, L.P.
1818 Market Street, Suite 1500
Philadelphia, PA 19103
Attn: General Counsel


Notices to the Partnership shall be deemed to have been duly given or made upon
actual receipt by the Partnership.


(b) if to the Participant: to the address for Participant as it appears on the
Partnership’s records.


2.7 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.


2.8 Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.


BY ACCEPTING THIS AGREEMENT ONLINE YOU AGREE TO THE TERMS OF THE AWARD AS
SPECIFIED HEREIN.





3